
	
		II
		111th CONGRESS
		2d Session
		S. 3458
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2010
			Ms. Landrieu (for
			 herself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To improve the program under section 8(a) of the Small
		  Business Act and to establish a surety bond pilot program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Section 8(a) Improvements Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Despite the
			 significant progress businesses owned by socially and economically
			 disadvantaged individuals have made as a result of the business development
			 program under section 8(a) of the Small Business Act (15 U.S.C. 637(a)), such
			 businesses remain subject to discrimination that creates substantial barriers
			 to success in the marketplace. The business development program under section
			 8(a) of the Small Business Act reflects the commitment of the Nation to
			 eradicating discriminatory barriers to the formation and development of viable
			 businesses by socially and economically disadvantaged individuals.
			(2)Recent evidence
			 presented in Congressional hearings, roundtables, and academic studies
			 demonstrates, among other things, the following:
				(A)Significant
			 disparities still exist between the number, size, and income of businesses
			 owned by socially and economically disadvantaged individuals and other
			 businesses. These disparities remain even after controlling for factors such as
			 industry, geography, education, age, and labor market status.
				(B)Discrimination
			 still limits the ability of socially and economically disadvantaged individuals
			 to access capital. Socially and economically disadvantaged individuals are more
			 often denied loans than individuals who are not minorities, and often pay
			 higher rates of interest on small business loans.
				(C)Socially and
			 economically disadvantaged individuals who own businesses often
			 experience—
					(i)discrimination
			 from prime contractors and exclusion from critical business networks;
			 and
					(ii)discrimination
			 by bonding companies and suppliers that impedes the ability of the businesses
			 to compete equally for Government contracts.
					3.DefinitionsIn this Act, the terms
			 Administration and Administrator means the Small
			 Business Administration and the Administrator thereof, respectively.
		4.Programs for
			 socially and economically disadvantaged small business concerns
			(a)Net worth
			 threshold
				(1)In
			 generalSection 8(a)(6)(A) of
			 the Small Business Act (15 U.S.C. 637(a)(6)(A)) is amended—
					(A)by inserting
			 (i) after (6)(A);
					(B)by striking
			 In determining the degree of diminished credit and inserting the
			 following:
						
							(ii)(I)In determining the
				degree of diminished
				credit
								;
					(C)by striking
			 In determining the economic disadvantage and inserting the
			 following:
						
							(iii)In determining the economic
				disadvantage
							;
				and
					(D)by inserting
			 after clause (ii)(I), as so designated by this section, the following:
						
							(II)(aa)Not later than 1 year
				after the date of enactment of the Section
				8(a) Improvements Act of 2010, the Administrator shall—
									(AA)assign each North American Industry
				Classification System industry code to a category described in item (cc);
				and
									(BB)for each category described in item
				(cc), establish a maximum net worth for the socially disadvantaged individuals
				who own or control small business concerns in the category that participate in
				the program under this subsection.
									(bb)The maximum net worth for a category
				described in item (cc) shall be not less than the modified net worth
				limitations established by the Administrator under section 4(a)(2) of the
				Section 8(a) Improvements Act of
				2010.
								(cc)The categories described in this
				item are—
									(AA)manufacturing;
									(BB)construction;
									(CC)professional services; and
									(DD)general services.
									(III)The Administrator shall establish
				procedures that—
								(aa)account for inflationary adjustments
				to, and include a reasonable assumption of, the average income and net worth of
				the owners of business concerns that are dominant in the field of operation of
				the business concern; and
								(bb)require an annual inflationary
				adjustment to the average income and maximum net worth requirements under this
				clause.
								(IV)In determining the assets and net
				worth of a socially disadvantaged individual under this subparagraph, the
				Administrator shall not consider any assets of the individual that are held in
				a qualified retirement plan, as that term is defined in section 4974(c) of the
				Internal Revenue Code of
				1986.
							.
					(2)Temporary
			 inflationary adjustment
					(A)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Administrator shall modify the net worth limitations established
			 by the Administrator for purposes of the program under section 8(a) of the
			 Small Business Act (15 U.S.C. 637(a)) by adjusting the amount of the net worth
			 limitations for inflation during the period beginning on the date on which the
			 Administrator established the net worth limitations and the date of enactment
			 of this Act.
					(B)TerminationThe
			 Administrator shall apply the net worth limitations established under
			 subparagraph (A) until the effective date of the net worth limitations
			 established by the Administrator under clause (ii)(II) of section 8(a)(6)(A) of
			 the Small Business Act (15 U.S.C. 637(a)(6)(A)), as added by this
			 subsection.
					(b)Transition
			 periodSection 7(j)(15) of the Small Business Act (15 U.S.C.
			 636(j)(15)) is amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
				(2)by striking
			 Subject to and inserting (A) Except as provided in
			 subparagraph (B), and subject to; and
				(3)by adding at the
			 end the following:
					
						(B)(i)A small business
				concern may receive developmental assistance under the Program and contracts
				under section 8(a) during the 3-year period beginning on the date on which the
				small business concern graduates—
								(I)because the small business concern has
				participated in the Program for the total period authorized under subparagraph
				(A); or
								(II)under section 8(a)(6)(C)(ii), because
				the socially disadvantaged individuals who own or control the small business
				concern have a net worth that is more than the maximum net worth established by
				the Administrator.
								(ii)After the end of the 3-year period
				described in clause (i), a small business concern described in clause
				(i)—
								(I)may not receive developmental
				assistance under the Program or contracts under section 8(a); and
								(II)may continue to perform and receive
				payment under a contract received by the small business concern under section
				8(a) before the end of the period, under the terms of the
				contract.
								.
				(c)GAO
			 studySection 8(a) of the Small Business Act (15 U.S.C. 637(a))
			 is amended by adding at the end the following:
				
					(22)Review of effectiveness
						(A)GAO studyNot later
				than 5 years after the date of enactment of this paragraph, and every 5 years
				thereafter, the Comptroller General of the United States shall—
							(i)conduct an evaluation of the
				effectiveness of the program under this subsection, including an examination
				of—
								(I)the number and size of contracts applied
				for, as compared to the number received by, small business concerns after
				successfully completing the program;
								(II)the percentage of small business
				concerns that continue to operate during the 3-year period beginning on the
				date on which the small business concerns successfully complete the
				program;
								(III)whether the business of small business
				concerns increases during the 3-year period beginning on the date on which the
				small business concerns successfully complete the program; and
								(IV)the number of training sessions offered
				under the program; and
								(ii)submit to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives a report regarding each evaluation under clause
				(i).
							(B)SBA reportNot later
				than 1 year after the date of enactment of this paragraph, and every year
				thereafter, the Administrator shall submit to the Committee on Small Business
				and Entrepreneurship of the Senate and the Committee on Small Business of the
				House of Representatives a report evaluating the program under this section,
				including an assessment of—
							(i)the regulations promulgated to
				carry out the program;
							(ii)online training under the program;
				and
							(iii)whether the structure of the
				program is conducive to business
				development.
							.
			5.Surety bond
			 pilot program
			(a)DefinitionsIn
			 this section—
				(1)the terms
			 bid bond, payment bond, performance
			 bond, and surety have the meanings given those terms in
			 section 410 of the Small Business Investment Act of 1958 (15 U.S.C.
			 694a);
				(2)the term
			 Board means the pilot program advisory board established under
			 subsection (d)(1);
				(3)the term
			 eligible small business concern means a socially and economically
			 disadvantaged small business concern that is participating in the program under
			 section 8(a) of the Small Business Act (15 U.S.C. 637(a));
				(4)the term
			 Fund means the Small Business Surety Bond Pilot Program Fund
			 established under subsection (e)(1);
				(5)the term
			 graduated has the meaning given that term in section 7(j)(10)(H)
			 of the Small Business Act (15 U.S.C. 636(j)(10)(H));
				(6)the term
			 pilot program means the surety bond pilot program established
			 under subsection (b)(1); and
				(7)the term
			 socially and economically disadvantaged small business concern has
			 the meaning given that term in section 8(a) of the Small Business Act (15
			 U.S.C. 637(a)).
				(b)Program
				(1)In
			 generalThe Administrator shall establish a surety bond pilot
			 program under which the Administrator may guarantee any surety against loss
			 resulting from a breach of the terms of a bid bond, payment bond, performance
			 bond, or bonds ancillary thereto, by an eligible small business concern.
				(2)Guarantee
			 percentageA guarantee under the pilot program shall obligate the
			 Administration to pay to a surety 90 percent of the loss incurred and paid by
			 the surety.
				(3)ApplicationAn
			 eligible small business concern desiring a guarantee under the pilot program
			 shall submit an application at such time, in such manner, and accompanied by
			 such information as the Administrator may require.
				(4)ReviewA
			 surety desiring a guarantee under the pilot program against loss resulting from
			 a breach of the terms of a bid bond, payment bond, performance bond, or bonds
			 ancillary thereto by an eligible small business concern shall—
					(A)submit to the
			 Administrator a report evaluating whether the eligible small business concern
			 meets such criteria as the Administrator may establish relating to whether a
			 bond should be issued to the eligible small business concern; and
					(B)if the
			 Administrator does not guarantee the surety against loss, submit an update of
			 the report described in subparagraph (A) every 6 months.
					(c)Technical
			 assistance and educational training
				(1)In
			 generalThe Administrator shall provide technical assistance and
			 educational training to an eligible small business concern participating in the
			 pilot program or desiring to participate in the pilot program for a period of
			 not less than 3 years, to promote the growth of the eligible small business
			 concern and assist the eligible small business concern in promoting job
			 development.
				(2)Topics
					(A)Technical
			 assistanceThe technical assistance under paragraph (1) shall
			 include assistance relating to—
						(i)scheduling of
			 employees;
						(ii)cash flow
			 analysis;
						(iii)change
			 orders;
						(iv)requisition
			 preparation;
						(v)submitting
			 proposals;
						(vi)dispute
			 resolution; and
						(vii)contract
			 management.
						(B)Educational
			 trainingThe educational training under paragraph (1) shall
			 include training regarding—
						(i)accounting;
						(ii)legal
			 issues;
						(iii)infrastructure;
						(iv)human
			 resources;
						(v)estimating
			 costs;
						(vi)scheduling;
			 and
						(vii)any other area
			 the Administrator determines is a key area for which training is needed for
			 eligible small business concerns.
						(d)Panel
				(1)EstablishmentThe
			 Administrator shall establish a pilot program advisory board to evaluate and
			 make recommendations regarding the pilot program.
				(2)MembershipThe
			 Board shall be composed of 5 members—
					(A)who shall be
			 appointed by the Administrator;
					(B)not less than 2
			 of whom shall have graduated from the program under section 8(a) of the Small
			 Business Act (15 U.S.C. 637(a)); and
					(C)not more than 1
			 of whom may be an officer or employee of the Administration.
					(3)DutiesThe
			 Board shall—
					(A)evaluate and make
			 recommendations to the Administrator regarding the effectiveness of the pilot
			 program;
					(B)make
			 recommendations to the Administrator regarding performance measures to evaluate
			 eligible small business concerns applying for a guarantee under the pilot
			 program; and
					(C)not later than 90
			 days after the date on which all members of the Board are appointed, and every
			 year thereafter until the authority to carry out the pilot program terminates
			 under subsection (f), submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives a report regarding the activities of the Board.
					(e)Fund
				(1)Establishment
			 of FundThere is established in the Treasury of the United States
			 a revolving fund to be known as the Small Business Surety Bond Pilot
			 Program Fund, to be administered by the Administrator.
				(2)AvailabilityAmounts
			 in the Fund shall be available without fiscal year limitation or further
			 appropriation by Congress.
				(3)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Fund $20,000,000.
				(4)RescissionEffective
			 on the day after the date on which the term of all guarantees made under the
			 pilot program have ended, all amounts in the Fund are rescinded.
				(f)TerminationThe
			 Administrator may not guarantee a surety against loss under the pilot program
			 on or after the date that is 7 years after the date the date on which the
			 Administrator makes the first guarantee under the pilot program.
			
